Exhibit 10.1

NEXXUS LIGHTING, INC.

November 25, 2008

Mr. Brett M. Kingstone

 

Re:    Contingent Proceeds Participation Agreement between Brett M. Kingstone
and Nexxus Lighting, Inc. dated September 19, 2003, as amended by letter
agreement dated September 9, 2005 (the “Participation Agreement”)

Dear Mr. Kingstone:

This letter, when countersigned by you, shall constitute an amendment to the
Participation Agreement.

Section 11 of the Participation Agreement is hereby amended in its entirety and
replaced with the following revised Section 11:

“11. Term; Survival. This term of this Agreement shall commence on the date
first set forth above and terminate on December 31, 2011. Sections 4 and 9 shall
survive the expiration, termination or cancellation of this Agreement. In
addition, the Corporation’s obligation to deliver Reimbursed Funds and pay the
Proceeds Participation shall survive termination of this Agreement.”

Except as specifically amended hereby, the remaining terms and provisions of the
Participation Agreement shall not be affected by this amendment and shall remain
in full force and effect.

If you are in agreement with this amendment, please sign and return one copy of
this letter agreement, which thereupon will constitute our agreement with
respect to its subject matter.

 

Sincerely, NEXXUS LIGHTING, INC. By:  

/s/ John C. Oakley

  John C. Oakley, Chief Financial Officer

Agreed and accepted as of this 25th day of November, 2008.

 

/s/ Brett M. Kingstone

Brett M. Kingstone